FILED
                                                                                        12/21/2015 5:20:15 PM
                                  05-15-01512-CV                                            JOHN F. WARREN
                                                                                              COUNTY CLERK
                                                                                             DALLAS COUNTY



                              CAUSE NO. CC-13-05584-A

JUSTINE INGELS                               §          IN THE COUNTY COURT
                                                                       FILED IN
           Plaintiff,                        §                      5th COURT OF APPEALS
                                                                        DALLAS, TEXAS
                                             §
                                                                   12/22/2015 11:03:38 AM
V.                                           §          AT   LAW NUMBER     1
                                                                          LISA MATZ
                                             §                              Clerk
DIANE R. EARNEST                             §
           Defendant,                        §          DALLAS COUNTY, TEXAS

                          AMENDED NOTICE OF APPEAL

       Justine Ingels desires to appeal the final judgment the Court signed on September

14, 2015 (Hon. D’Metria Benson, presiding) as well as any amended, modified, corrected

or reformed final judgment the Court may later sign. Tex. R. App. P. 25.1(a), 27.3. The

party appealing is Justine Ingels. This appeal is taken to the Fifth Court of Appeals. Tex.

R. App. P. 25.1(d).

       (Plaintiff filed her court of appeals docketing statement on Friday, December 18,

2015, in case No. 05-15-01512-CV. Plaintiff is filing an amended/corrected docketing

statement today, December 21, 2015.)

                                          Respectfully submitted,

                                          TED B. LYON & ASSOCIATES, P.C.

                                                 /s/ Richard Mann
                                          Ted B. Lyon
                                          tblyon@tedlyon.com
                                          State Bar No. 12741500
                                          Richard Mann
                                          rmann@tedlyon.com
                                          State Bar No. 24079640
                                          18601 LBJ Freeway, Suite 525
                                          Mesquite, Texas 75150
                                          Telephone: (972) 279-6571
                                          Facsimile: (972) 279-3021
                                          ATTORNEYS FOR PLAINTIFF

                                            -1-
                              CERTIFICATE OF SERVICE

       The undersigned certifies that a true and correct copy of the foregoing document was

duly served pursuant to the Texas Rules of Civil Procedure via E-File and E-Mail on the

following counsel of record on this 21st day of December, 2015.


Via E-Service
Via E-Mail: greg.ave@wbclawfirm.com
Gregory R. Ave
WALTERS BALIDO & CRAIN
Meadow Park Tower
Suite 1500
10440 North Central Expressway
Dallas, Texas 75231

ATTORNEY FOR DEFENDANT



                                                         /s/ Richard Mann
                                                    RICHARD MANN




                                              -2-